Citation Nr: 1120839	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss for the period from May 24, 2006, to February 20, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from February 21, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to July 1954.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The October 2006 rating decision on appeal granted the Veteran service connection and a noncompensable rating for bilateral hearing loss.  In an April 2010 decision the RO granted the Veteran an increased staged rating of 10 percent for bilateral hearing loss from February 21, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The audiological examination report of record prior to February 21, 2008, indicates that the Veteran had Level II hearing in the right ear and Level II hearing in the left ear.

2.  The VA audiological reports dated from February 21, 2008, indicate that the levels of hearing loss in each ear are not such that the Veteran has ever met the criteria for a rating in excess of 10 percent.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral hearing loss prior to February 21, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2010).

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss from February 21, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided full notice by April 2008 and May 2008 letters from the RO.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and the Veteran has been provided VA audiological examinations.  The Veteran has testified at a hearing before the Board.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the pertinent regulations for cases which involve exceptional patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86.  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

III.  Prior to February 21, 2008

At an August 2010 hearing the Veteran reported that he had difficulty hearing things on TV.  He stated that his hearing aids made the voices louder, but not clearer.  He testified that his hearing had gotten worse over time.

There is only one audiological examination report dated between May 24, 2006, and February 20, 2008.  This September 2006 VA audiometric evaluation revealed right ear puretone thresholds, in decibels, of 40, 30, 50, 90, and 100 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 68 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 40, 35, 60, 90, and 100 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 71 decibels.  Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  The examiner stated that the functional impairment of the hearing loss disability on the Veteran was difficulty understanding speech.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Prior to February 21, 2008, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the September 2006 VA examination to the rating criteria for hearing impairment, the Board concludes there is no basis for an initial compensable rating.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 68 decibels and 96 percent speech discrimination, showing his hearing loss to be Level II impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 71 decibels and 96 percent speech discrimination, which is also Level II impairment under Table VI.  These levels of impairment, in turn, correlate to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

The evaluation for hearing loss disability by VA is based on controlled audiological testing and is derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  In the Veteran's case, prior to February 21, 2008, the degree of bilateral hearing loss shown by audiological examination failed to meet the criteria for a 10 percent disability rating.

IV.  From February 21, 2008

Since February 21, 2008, the Veteran has been provided three VA audiometric examinations.  A February 21, 2008, VA audiometric evaluation of the right ear revealed puretone thresholds, in decibels, of 60, 50, 65, 100, and 105 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 80 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 65, 55, 70, 90, and 110 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 81 decibels.  Speech recognition ability was 92 percent in the right ear and 86 percent in the left ear.  Functional impairment was noted to be difficulty understanding normal conversation, difficulty on the phone, and difficulty understanding the TV.

Applying the results of the February 21, 2008, the examination report reflects an average puretone threshold of 80 decibels and 92 percent speech discrimination in the right ear, showing his right ear hearing loss to be Level II impairment under 38 C.F.R. § 4.85, Table VI.  The Board notes that the Veteran's left ear hearing loss was exceptional in that each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more.  Accordingly, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The examination report shows that his left ear manifests average puretone threshold of 81 decibels and 86 percent speech discrimination, which is Level III impairment under Table VI.  Using Table VIa, the Veteran's puretone threshold average of 81 decibels corresponds to Level VII impairment.  38 C.F.R. § 4.86(a).  A Level II impairment in the right ear and a level VII impairment in the left ear corresponds to a 10 percent rating under Table VII.

An August 2008 VA audiometric evaluation revealed right ear puretone thresholds, in decibels, of 40, 35, 50, 80, and 85 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 63 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 40, 40, 65, 85, and 100 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 73 decibels.  Speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.  Functional impairment was noted to be difficulty hearing his wife and the TV.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 63 decibels and 88 percent speech discrimination, showing his hearing loss to be Level III impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 73 decibels and 80 percent speech discrimination, which is Level IV impairment under Table VI.  These levels of impairment, in turn, correlate to a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  The examination report did not show the Veteran to have exceptional hearing loss in either ear.  

A November 2011 VA audiometric evaluation revealed right ear puretone thresholds, in decibels, of 45, 40, 60, 80, and 85 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 66 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 40, 45, 70, 85, and 95 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 74 decibels.  Speech recognition ability was 80 percent in the right ear and 78 percent in the left ear.  Functional impairment was noted to be difficulty hearing the television and hearing people on the phone.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 66 decibels and 80 percent speech discrimination, showing his hearing loss to be Level IV impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 74 decibels and 78 percent speech discrimination, which is Level V impairment under Table VI.  These levels of impairment, in turn, correlate to a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  The examination report did not show the Veteran to have exceptional hearing loss in either ear.

The levels of impairment shown by each of the three VA audiometric examinations provided to the Veteran since February 21, 2008, fails to show that the Veteran met the criteria for an initial staged rating in excess of 10 percent under 38 C.F.R. § 4.85, Table VII.  

As shown above, the evidence of record does not show that the Veteran met the criteria for an initial compensable rating for his bilateral hearing loss prior to February 21, 2008, or to an initial rating in excess of 10 percent anytime thereafter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the preponderance of the evidence is against the Veteran's claims and initial staged ratings in excess of those currently assigned for bilateral hearing loss are not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss for the period from May 24, 2006, to February 20, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from February 21, 2008, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


